228 F.3d 423 (2nd Cir. 2000)
LNC INVESTMENTS, INC., Plaintiff-Appellant, v.BANCO CENTRAL DE NICARAGUA, Interested-Third-Party Appellee,THE REPUBLIC OF NICARAGUA, Defendant.
Docket No. 00-7610August Term, 2000
UNITED STATES COURT OF APPEALSFOR THE SECOND CIRCUIT
Argued: August 28, 2000Decided: September 20, 2000

Appeal from an order of the United States District Court for the Southern District of New York (John F. Keenan, Judge) vacating appellant's attachment of the account of Banco Central de Nicaragua, the interested-third-party appellee, at the Federal Reserve Bank of New York. See LNC Investments, Inc. v. The Republic of Nicaragua, No. 96 Civ. 6360, 2000 WL 502853 (S.D.N.Y. Apr. 26, 2000). Appellant had executed on the account to satisfy a judgment that it had obtained against the Republic of Nicaragua. We affirm.
RAYMOND A. LEVITES, Pavelic & Levites, New York, New York (Michael D. Zimmerman, Snell & Wilmer L.L.P, Salt Lake City, Utah, co-counsel), for Plaintiff-Appellant.
GEORGE WEISZ, Cleary, Gottlieb, Steen & Hamilton, New York, New York (Brad M. Johnston, of counsel), for Interested-Third-Party Appellee and Defendant.
Before: WINTER, Chief Judge, NEWMAN and SACK, Circuit Judges.
PER CURIAM:


1
This is an appeal from Judge Keenan's granting of a motion by Banco Central de Nicaragua (the "Central Bank") to vacate and quash a Restraining Notice and Information Subpoena served upon the Federal Reserve Bank of New York by plaintiff-appellant LNC. See LNC Investments, Inc. v. The Republic of Nicaragua, No. 96 Civ. 6360, 2000 WL 502853 (S.D.N.Y. Apr. 26, 2000). LNC attached Central Bank's assets held in the Federal Reserve Bank of New York in order to satisfy a judgment entered in favor of LNC against the Republic of Nicaragua. See LNC Investments, Inc. v. The Republic of Nicaragua, No. 96 Civ. 6360 (S.D.N.Y. Apr. 2, 1999).


2
The district court held that the Central Bank's assets could not be reached to satisfy the judgment against Nicaragua. We agree and affirm for substantially the reasons stated by the district court. We further order that the stay of the district court's order pending appeal, entered on July 11, 2000, be lifted. The mandate shall issue forthwith.